          Case 2:20-cv-01113-GJP Document 78 Filed 06/05/20 Page 1 of 2




     IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN
                   DISTRICT OF PENNSYLVANIA


FEDERAL TRADE COMMISSION
and
COMMONWEALTH OF
PENNSYLVANIA
             Plaintiffs,
                            No. 2:20-cv-01113-GJP
v.
THOMAS JEFFERSON UNIVERSITY
and
ALBERT EINSTEIN HEALTHCARE
NETWORK
             Defendants



  MOTION TO QUASH OR MODIFY JEFFERSON HEALTH SYSTEM’S
   DOCUMENT SUBPOENA AND 30(B)(6) DEPOSITION SUBPOENA
           TO NON-PARTY, TANDIGM HEALTH, LLC

        Tandigm Health, LLC (“Tandigm”) is the recipient of a third-party or non-

party subpoena in this matter. The subpoena, served by defendant Thomas

Jefferson University (“Jefferson”), contains 19 requests for the production of

documents, many of which are overbroad, burdensome, harassing, irrelevant or

unnecessary (the “Document Subpoena”). (A copy of the Document Subpoena is

attached as Exhibit A.) Tandigm seeks to quash or modify the Document

Subpoena, in light of the fact that Tandigm is not a party, many of the requests are

not relevant to the merger review, and Tandigm should not be put to the expense




OMC\4817-3679-5583.v1-6/4/20
          Case 2:20-cv-01113-GJP Document 78 Filed 06/05/20 Page 2 of 2




and burden of producing information that it does not generate for its business. In

the alternative, Tandigm seeks a protective order.

        Simultaneously with this motion, Tandigm has served responses and

objections to Jefferson’s Subpoena. (A copy is attached as Exhibit B.) Jefferson’s

counsel agreed to several extensions of the time to object to the document requests,

while counsel for Tandigm and Jefferson attempted to resolve Tandigm’s concerns

about the document requests. The last such extension expires on June 4, 2020.

        For the reasons set forth in the accompanying memorandum of law,

Tandigm respectfully requests that the Court grant Tandigm’s motion to quash the

Dcoument Subpoena.

                                          Respectfully submitted,


                                          /s/ Richard P. Limburg
                                          Thomas A. Leonard (ID. # 14781)
                                          Richard P. Limburg (ID. #39598)
                                          Obermayer Rebmann Maxwell
                                          & Hippel LLP
                                          Centre Square West
                                          1500 Market Street, 34th Fl.
                                          Philadelphia, PA 19102
                                          Attorneys for Tandigm Health, LLC




OMC\4817-3679-5583.v1-6/4/20
